 

Exhibit 10.1

 



Execution Version



 

 

Fortress Biotech, Inc.

 

625,000 Shares of 9.375% Series A

Cumulative Redeemable Perpetual Preferred Stock

 

Liquidation Preference $25.00 per Share

 

 

 

 

 

 

 

 

 



 

UNDERWRITING AGREEMENT

 



 





February 11, 2020

 

 

 

 



 

UNDERWRITING AGREEMENT

 

February 11, 2020

 

The Benchmark Company LLC

150 East 58th Street, 17th Floor

New York, NY 10155

 

ThinkEquity,

A division of Fordham Financial Management

17 State Street, 22nd Floor

New York, NY 10004

 

As Representatives of the several Underwriters

named in Schedule I hereto

 

Ladies and Gentlemen:

 

Fortress Biotech, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several underwriters named in Schedule I hereto (the
“Underwriters”), for whom The Benchmark Company LLC (“Benchmark”) and
ThinkEquity, A division of Fordham Financial Management (“ThinkEquity”) are
acting as Representatives (the “Representatives”), 625,000 shares (the “Firm
Shares”) of the 9.375% Series A Cumulative Redeemable Perpetual Preferred Stock
of the Company, liquidation preference $25.00 per share (the “Series A Preferred
Stock”), the Company’s authorized preferred stock (the “Preferred Stock”). The
Company also proposes to sell to the several Underwriters, at the option of the
Underwriters, up to an additional 93,750 shares of Series A Preferred Stock (the
“Option Shares”). The Firm Shares and the Option Shares are hereinafter referred
to collectively as the “Shares.”

 

This Underwriting Agreement (this “Agreement”) confirms the agreement among the
Company and the Underwriters concerning the purchase of the Shares by the
Underwriters.

 

As used in this Agreement:

 

(a)               “Applicable Time” means 4:20 p.m. (New York time) on the date
of this Agreement;

 

(b)               “Basic Prospectus” means the base prospectus filed as part of
the Registration Statement, in the form in which it has most recently been filed
with the Commission on or prior to the date of this Agreement;

 

(c)               “Business Day” shall mean a day on which The NASDAQ Capital
Market (“NASDAQ”) is open for trading and commercial banks in the City of New
York are open for business;

 

(d)               “Commission” means the Securities and Exchange Commission;

 



1

 

 

(e)               “Effective Date” means any date as of which any part of the
Registration Statement became, or is deemed to have become, effective under the
Securities Act in accordance with the Rules and Regulations;

 

(f)                “Exchange Act” means the Securities Exchange Act of 1934, as
amended;

 

(g)               “Preliminary Prospectus” means any preliminary prospectus
(including any preliminary prospectus supplement relating to the Shares) filed
with the Commission by the Company pursuant to Rule 424(b) under the Securities
Act and any reference to “most recent Preliminary Prospectus” shall be deemed to
refer to the latest Preliminary Prospectus included in the Registration
Statement or filed pursuant to Rule 424(b) of the Rules and Regulations on or
prior to the date of this Agreement;

 

(h)               “Pricing Disclosure Package” means, as of the Applicable Time,
the most recent Preliminary Prospectus, together with (i) any Issuer Free
Writing Prospectus filed with the Commission by the Company on or before the
Applicable Time and identified on Schedule II hereto and (ii) the pricing
information identified on Schedule II hereto;

 

(i)                 “Prospectus” means the form of the final prospectus, as
first filed with the Commission by the Company pursuant to Rule 424(b) of the
Rules and Regulations;

 

(j)                 “Registration Statement” means, collectively, the various
parts of the shelf registration statement on Form S-3 (File No. 333-226089),
including all exhibits, financial statements and any documents incorporated by
reference therein at such time and any information in any prospectus supplement
relating to the Shares that is filed with the Commission by the Company pursuant
to Rule 424(b) of the Rules and Regulations and deemed to be a part of such
registration statement pursuant to Rule 430B of the Rules and Regulations, each
as amended at the latest Effective Date;

 

(k)               “Rules and Regulations” means the rules and regulations of the
Commission under the Securities Act; and

 

(l)                 “Securities Act” means the Securities Act of 1933, as
amended.

 

Reference made herein to any Basic Prospectus, any Preliminary Prospectus or to
the Prospectus shall be deemed to refer to and include any documents
incorporated by reference therein pursuant to Item 12 of Form S-3 under the
Securities Act, as of the date of such prospectus; any reference to any
amendment or supplement to the Basic Prospectus, any Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include any post-effective
amendment to the Registration Statement, any prospectus supplement relating to
the Shares filed with the Commission by the Company pursuant to Rule 424(b)
under the Securities Act and any documents filed under the Exchange Act, and
incorporated therein, in each case after the date of the Basic Prospectus, any
Preliminary Prospectus or the Prospectus, as the case may be; any reference to
any amendment to the Registration Statement shall be deemed to include any
annual report of the Company filed with the Commission pursuant to Section 13(a)
or 15(d) of the Exchange Act after the effective date of the Registration
Statement that is incorporated by reference in the Registration Statement; and
any “issuer free writing prospectus” as defined in Rule 433 under the Securities
Act relating to the Shares is hereinafter called an “Issuer Free Writing
Prospectus.”

 



2

 

 

1.             Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with, the Underwriters that, as of the
date hereof and as of the Closing Date and each Option Closing Date, if any:

 

(a)               The Registration Statement has (i) been prepared by the
Company in conformity with the requirements of the Securities Act and the Rules
and Regulations; (ii) been filed with the Commission under the Securities Act;
and (iii) become effective under the Securities Act. The Commission has not
issued any order suspending the effectiveness of the Registration Statement or
any part thereof, and no proceeding for such purpose has been instituted or, to
the knowledge of the Company, threatened by the Commission.

 

(b)               No order preventing or suspending the use of any Preliminary
Prospectus or any Issuer Free Writing Prospectus has been issued by the
Commission, and any Preliminary Prospectus, at the time of filing thereof,
conformed in all material respects to the requirements of the Securities Act and
the Rules and Regulations, and did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that this representation and
warranty shall not apply to any statements or omissions made in reliance upon
and in strict conformity with the information furnished in writing to the
Company by or on behalf of any Underwriter through the Representatives expressly
for use therein, it being understood and agreed that the only such information
provided by or on behalf of any Underwriter is that described as such in Section
8(a) of this Agreement.

 

(c)               The Pricing Disclosure Package, as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Issuer
Free Writing Prospectus listed on Schedule II hereto does not conflict with the
information contained in the Registration Statement, Pricing Disclosure Package
or the Prospectus, and each such Issuer Free Writing Prospectus, as supplemented
by and taken together with Pricing Disclosure Package as of the Applicable Time,
did not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to statements or omissions
made in an Issuer Free Writing Prospectus or Pricing Disclosure Package in
reliance upon and in strict conformity with the information furnished in writing
to the Company by or on behalf of any Underwriter through the Representatives
expressly for use therein, it being understood and agreed that the only such
information provided by or on behalf of any Underwriter is that described as
such in Section 8(a) of this Agreement.

 

(d)               The Registration Statement, at each Effective Date, and the
Prospectus, as of its date and on the Closing Date (and, if any Option Shares
are purchased, at each Option Closing Date), did not and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein (in the case of
the Prospectus, in the light of the circumstances under which they were made)
not misleading; provided, that no representation or warranty is made as to
information contained in or omitted from the Registration Statement or the
Prospectus in reliance upon and in strict conformity with the information
furnished in writing to the Company by or on behalf of any Underwriter through
the Representatives expressly for use therein, it being understood and agreed
that the only such information provided by or on behalf of any Underwriter is
that described as such in Section 8(a) of this Agreement. The conditions for use
of Form S-3, as set forth in the General Instructions thereto, have been
satisfied.

 



3

 

 

 

(e)               The Pricing Disclosure Package and the Prospectus will conform
in all material respects when filed with the Commission pursuant to Rule 424(b)
and on the Closing Date (and, if any Option Shares are purchased, at each Option
Closing Date) to the requirements of the Securities Act and the Rules and
Regulations. The documents incorporated by reference in the Registration
Statement, Pricing Disclosure Package and the Prospectus, when they became
effective or when filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder,
and none of such documents contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; and any further documents so filed
and incorporated by reference in the Registration Statement and the Prospectus,
when filed with Commission and on the Closing Date (and, if any Option Shares
are purchased, at each Option Closing Date), will conform in all material
respects to the requirements of the Securities Act and the Exchange Act, as
applicable, and the Rules and Regulations and the rules and regulations of the
Commission under the Exchange Act, as applicable and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

(f)                The consolidated financial statements of the Company included
or incorporated by reference in the Registration Statement, the Prospectus and
Pricing Disclosure Package, if any, together with the related notes and
schedules, complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission with respect thereto as in effect as of the time of filing. Such
financial statements have been prepared in compliance in all material respects
with the requirements of the Securities Act and Exchange Act, as applicable, and
in conformity with generally accepted accounting principles in the United States
(“GAAP”) applied on a consistent basis (except for such adjustments to
accounting standards and practices as are noted therein) during the periods
involved (subject, in the case of unaudited statements, to normal recurring
adjustments); the other financial and statistical data with respect to the
Company and the Subsidiaries (as defined below) contained or incorporated by
reference in the Registration Statement, the Prospectus and Pricing Disclosure
Package, if any, are accurately and fairly presented and prepared on a basis
consistent with the financial statements and books and records of the Company;
there are no financial statements (historical or pro forma) that are required to
be included or incorporated by reference in the Registration Statement, the
Prospectus or Pricing Disclosure Package that are not included or incorporated
by reference as required; the Company and the Subsidiaries do not have any
material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations), not described in the Registration Statement
(including the exhibits thereto and documents incorporated by reference
therein), and the Prospectus which are required to be described in the
Registration Statement, the Prospectus and Pricing Disclosure Package (including
exhibits thereto and documents incorporated by reference therein); and all
disclosures contained or incorporated by reference in the Registration
Statement, the Prospectus and Pricing Disclosure Package, if any, regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply in all material respects with Regulation G
of the Exchange Act and Item 10 of Regulation S-K under the Securities Act, to
the extent applicable.

 



4

 

 

(g)               The Pricing Disclosure Package and Prospectus delivered to the
Underwriters for use in connection with the sale of the Shares pursuant to this
Agreement will be identical to the versions of Pricing Disclosure Package and
Prospectus created to be transmitted to the Commission for filing via EDGAR,
except to the extent permitted by Regulation S-T.

 

(h)               The Company and the Subsidiaries are, and will be, duly
organized, validly existing as corporations and in good standing under the laws
of their respective jurisdictions of organization. The Company and the
Subsidiaries are, and will be, duly licensed or qualified as a foreign
corporation for transaction of business and in good standing under the laws of
each other jurisdiction in which their respective ownership or lease of property
or the conduct of their respective businesses requires such license or
qualification, and have all corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses as
described in the Registration Statement, the Prospectus and Pricing Disclosure
Package, except where the failure to be so qualified or in good standing or have
such power or authority would not, individually or in the aggregate, have a
material adverse effect or would reasonably be expected to have a material
adverse effect on the assets, business, operations, earnings, properties,
condition (financial or otherwise), prospects, stockholders’ equity (as set
forth on the Company’s most recent balance sheet included in the documents
incorporated by reference therein) or results of operations of the Company and
the Subsidiaries taken as a whole, or prevent or materially interfere with
consummation of the transactions contemplated hereby (a “Material Adverse
Effect”).

 

(i)                 The list on Schedule III hereto sets forth a complete list
of the Company’s materially active subsidiaries (each a “Subsidiary,” and
collectively, the “Subsidiaries”). Except as set forth in the Registration
Statement, the Prospectus and Pricing Disclosure Package, the Company’s equity
interests of the Subsidiaries are free and clear of any lien, charge, security
interest, encumbrance, right of first refusal or other restriction, and all the
equity interests of the Subsidiaries are validly issued and are fully paid,
nonassessable and free of preemptive and similar rights.

 

(j)                 Neither the Company nor the Subsidiaries are (i) in
violation of its charter or by-laws or similar organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or the
Subsidiaries are party or by which the Company or Subsidiaries are bound or to
which any of the property or assets of the Company or the Subsidiaries is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority having jurisdiction over the Company, except, in the case of each of
clauses (ii) and (iii) above, for any such violation or default that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



5

 

 

(k)               Subsequent to the respective dates as of which information is
given in the Registration Statement, the Prospectus and Pricing Disclosure
Package (including the documents incorporated by reference therein), there has
not been (i) any Material Adverse Effect, or any development involving a
prospective Material Adverse Effect, in or affecting the business, properties,
management, condition (financial or otherwise), results of operations, or
prospects of the Company and the Subsidiaries taken as a whole, (ii) other than
the transactions contemplated by this Agreement, any transaction which is
material to the Company and the Subsidiaries taken as a whole, (iii) any
obligation or liability, direct or contingent (including any off-balance sheet
obligations), incurred by the Company or any Subsidiaries, which is material to
the Company and the Subsidiaries taken as a whole, (iv) any material change in
the capital stock (other than (a) as a result of the sale of Shares (b) changes
in the number of outstanding shares of common stock, par value $0.001 per share
(the “Common Stock”) due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, shares of Common
Stock outstanding on the date hereof, or (c) the issuance of options or warrants
to purchase Common Stock or the issuance of restricted stock or other equity
awards of the Company, in each case, pursuant to the Company’s equity incentive
plans) or outstanding long-term indebtedness of the Company or the Subsidiaries
or (v) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company or any Subsidiary, other than in each case above
(A) in the ordinary course of business, (B) as otherwise disclosed in the
Registration Statement, Prospectus or Pricing Disclosure Package (including the
documents incorporated by reference therein) or (C) where such matter, item,
change, or development would not make the statements in the Registration
Statement, the Prospectus and Pricing Disclosure Package contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

(l)                 The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and non-assessable and, other
than as disclosed in or contemplated by the Registration Statement, the
Prospectus and Pricing Disclosure Package, are not subject to any preemptive
rights, rights of first refusal or similar rights. The Company has an
authorized, issued and outstanding capitalization as set forth in the
Registration Statement, the Prospectus and Pricing Disclosure Package as of the
dates referred to therein (other than the grant of additional options,
restricted stock or other equity awards under the Company’s equity incentive
plans, or changes in the number of outstanding Common Stock of the Company due
to the issuance of shares upon the exercise or conversion of securities
exercisable for, or convertible into, Common Stock outstanding on the date
hereof or as a result of the issuance of Shares) and such authorized capital
stock conforms in all material respects to the description thereof set forth in
the Registration Statement, the Prospectus and Pricing Disclosure Package. The
description of the Series A Preferred Stock in the Registration Statement, the
Prospectus and Pricing Disclosure Package is complete and accurate in all
material respects. Except as disclosed in or contemplated by the Registration
Statement, the Prospectus, or Pricing Disclosure Package, as of the date
referred to therein, the Company did not have outstanding any options to
purchase, or any rights or warrants to subscribe for, or any securities or
obligations convertible into, or exchangeable for, or any contracts or
commitments to issue or sell, any shares of capital stock or other securities.

 

(m)             The Company has full legal right, power and authority to enter
into this Agreement and perform the transactions contemplated hereby. This
Agreement has been duly authorized, executed and delivered by the Company and is
a legal, valid and binding agreement of the Company enforceable against the
Company in accordance with its terms, except to the extent that (i)
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification and contribution provisions of
Section 8 hereof may be limited by federal or state securities laws and public
policy considerations in respect thereof.

 



6

 

 

(n)               The Shares, when issued and delivered pursuant to the terms
approved by the board of directors of the Company or a duly authorized committee
thereof, or a duly authorized executive committee, against payment therefor as
provided herein, will be duly and validly authorized and issued and fully paid
and nonassessable, free and clear of any pledge, lien, encumbrance, security
interest or other claim (other than any pledge, lien, encumbrance, security
interest or other claim arising from an act or omission of the Underwriters or a
purchaser), including any statutory or contractual preemptive rights, resale
rights, rights of first refusal or other similar rights, and will be registered
pursuant to Section 12 of the Exchange Act. The Shares, when issued, will
conform in all material respects to the description thereof set forth in or
incorporated into the Prospectus and Pricing Disclosure Package.

 

(o)               No consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or any governmental or
regulatory authority having jurisdiction over the Company is required for the
execution, delivery and performance by the Company of this Agreement, and the
issuance and sale by the Company of the Shares as contemplated hereby, except
for the registration of the Shares under the Securities Act and such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under the Exchange Act, applicable state securities laws or by the
by-laws and rules of Financial Industry Regulatory Authority (“FINRA”) or NASDAQ
in connection with the sale of the Shares by the Underwriters.

 

(p)               Except as set forth in the Registration Statement, the
Prospectus and Pricing Disclosure Package, (i) no person, as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act
(each, a “Person”), has the right, contractual or otherwise, to cause the
Company to issue or sell to such Person any Series A Preferred Stock or shares
of any other capital stock or other securities of the Company (other than upon
the exercise of options or warrants to purchase Common Stock or upon the
exercise of options that may be granted or issuances of Common Stock or other
equity awards, from time to time under the Company’s equity incentive plans),
(ii) no Person has any preemptive rights, rights of first refusal, or any other
rights (whether pursuant to a “poison pill” provision or otherwise) to purchase
any Series A Preferred Stock or shares of any other capital stock or other
securities of the Company from the Company which have not been duly waived with
respect to the offering contemplated hereby, (iii) except as may be disclosed to
the Underwriters in writing, no Person has the right to act as an underwriter or
as a financial advisor to the Company in connection with the offer and sale of
the Series A Preferred Stock, and (iv) no Person has the right, contractual or
otherwise, to require the Company to register under the Securities Act any
Series A Preferred Stock or shares of any other capital stock or other
securities of the Company, or to include any such shares or other securities in
the Registration Statement or the offering contemplated thereby, whether as a
result of the filing or effectiveness of the Registration Statement or the sale
of the Shares as contemplated thereby or otherwise, except for such rights as
have been waived on or prior to the date hereof.

 

(q)               BDO USA LLP (the “Accountants”), whose reports on the
consolidated financial statements of the Company are filed with the Commission
as part of the Company’s most recent Annual Report on Form 10-K filed with the
Commission and incorporated into the Registration Statement, are and, during the
periods covered by their respective reports, were independent registered public
accounting firms within the meaning of the Securities Act and the Public Company
Accounting Oversight Board (United States). To the Company’s knowledge, the
Accountants are not in violation of the auditor independence requirements of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the
Company.

 



7

 

 

(r)                All agreements between the Company and third parties
expressly referenced in the Prospectus and Pricing Disclosure Package, other
than such agreements that have expired by their terms or whose termination is
disclosed in documents filed by the Company on EDGAR, are legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, except to the extent that (i) enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles and
(ii) the indemnification provisions of certain agreements may be limited by
federal or state securities laws or public policy considerations in respect
thereof, except for any unenforceability that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

(s)                Except as set forth in the Registration Statement, the
Prospectus or Pricing Disclosure Package, there are no legal, governmental or
regulatory actions, suits or proceedings pending, nor, to the Company’s
knowledge, any legal, governmental or regulatory investigations, to which the
Company or a Subsidiary is a party or to which any property of the Company or a
Subsidiary is the subject that, individually or in the aggregate, if determined
adversely to the Company or the Subsidiaries, would reasonably be expected to
have a Material Adverse Effect or materially and adversely affect the ability of
the Company to perform its obligations under this Agreement; to the Company’s
knowledge, no such actions, suits or proceedings are threatened or contemplated
by any governmental or regulatory authority or threatened by others that,
individually or in the aggregate, are reasonably be expected to have a Material
Adverse Effect; and (i) there are no current or pending legal, governmental or
regulatory actions, suits or proceedings, or, to the Company’s knowledge,
investigations, that are required under the Securities Act to be described in
the Prospectus or Pricing Disclosure Package that are not described in the
Prospectus or Pricing Disclosure Package, including any documents incorporated
by reference therein; and (ii) there are no contracts or other documents that
are required under the Securities Act to be filed as exhibits to the
Registration Statement that are not so filed.

 

(t)                 Except as set forth in the Registration Statement, the
Prospectus or Pricing Disclosure Package, the Company and the Subsidiaries
possess or have obtained, all licenses, certificates, consents, orders,
approvals, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the Registration Statement, the Prospectus and
Pricing Disclosure Package (the “Permits”), except where the failure to possess,
obtain or make the same would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Except as disclosed in the
Registration Statement, the Prospectus or Pricing Disclosure Package, neither
the Company nor the Subsidiaries have received written notice of any proceeding
relating to revocation or modification of any such Permit or has any reason to
believe that such Permit will not be renewed in the ordinary course, except
where the failure to obtain any such renewal would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 



8

 

 

 

(u)               Neither the Company nor the Subsidiaries has defaulted on any
installment on indebtedness for borrowed money or on any rental on one or more
long-term leases, which defaults, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. The Company has not
filed a report pursuant to Section 13(a) or 15(d) of the Exchange Act since the
filing of its last Annual Report on Form 10-K, indicating that it (i) has failed
to pay any dividend or sinking fund installment on preferred stock or (ii) has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

(v)               Neither the Company, nor the Subsidiaries, nor, to the
Company’s knowledge, any of their respective directors, officers or controlling
persons has taken, directly or indirectly, any action designed, or that has
constituted or might reasonably be expected to cause or result in, under the
Exchange Act or otherwise, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares.

 

(w)             Neither the Company nor any of its Subsidiaries (excluding those
currently registered as a broker or dealer) (i) is required to register as a
“broker” or “dealer” in accordance with the provisions of the Exchange Act or
(ii) directly or indirectly through one or more intermediaries, controls or is a
“person associated with a member” or “associated person of a member” (within the
meaning set forth in the FINRA Manual).

 

(x)               The Company has not relied upon Underwriters or legal counsel
for the Underwriters for any legal, tax or accounting advice in connection with
the offering and sale of the Shares.

 

(y)               The Company and the Subsidiaries have filed all federal,
state, local and foreign income tax returns and all other material tax returns
which have been required to be filed and paid all taxes shown thereon through
the date hereof, to the extent that such taxes have become due and are not being
contested in good faith, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect. Except as otherwise disclosed in
or contemplated by the Registration Statement, the Prospectus or Pricing
Disclosure Package, no tax deficiency has been determined adversely to the
Company or the Subsidiaries which has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. The Company
has no knowledge of any federal, state or other governmental tax deficiency,
penalty or assessment which has been asserted or threatened against it in
writing which would have a Material Adverse Effect.

 



9

 

 

(z)               Except as set forth in the Registration Statement, the
Prospectus or Pricing Disclosure Package, the Company and the Subsidiaries have
good and valid title in fee simple to all items of real property and good and
marketable title to all personal property (excluding Intellectual Property which
is addressed below) described in the Registration Statement, Prospectus or
Pricing Disclosure Package as being owned by them that are material to the
businesses of the Company or such Subsidiary, in each case free and clear of all
liens, encumbrances and claims, except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries or (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Any real
property described in the Registration Statement, Prospectus or Pricing
Disclosure Package as being leased by the Company and the Subsidiaries is held
by them under valid, existing and enforceable leases, except those that (A) do
not materially interfere with the use made or proposed to be made of such
property by the Company or the Subsidiaries or (B) would not be reasonably
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(aa)            Except as set forth in the Registration Statement, the
Prospectus or Pricing Disclosure Package, to the Company’s and the Subsidiaries’
knowledge, the Company and the Subsidiaries own or possess adequate and valid
rights to use all patents, patent applications, trademarks (both registered and
unregistered), service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) (collectively, the “Intellectual Property”), necessary
for the conduct of their respective businesses as conducted as of the date
hereof, except to the extent that the failure to own or possess adequate rights
to use such Intellectual Property would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; except as disclosed in
writing to Underwriters, the Company and the Subsidiaries have not received any
written notice of any claim of infringement or conflict which asserted
Intellectual Property rights of others, which infringement or conflict, if the
subject of an unfavorable decision, would reasonably be expected to result in a
Material Adverse Effect; there are no pending, or to the Company’s and the
Subsidiaries’ knowledge, threatened judicial proceedings or interference
proceedings against the Company or the Subsidiaries challenging the Company’s or
any Subsidiaries’ rights in or to or the validity of the scope of any of the
Company’s or the Subsidiaries’ material patents, patent applications or
proprietary information, except for such proceedings that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; no other entity or individual has any right or claim in any of
the Company’s or the Subsidiaries’ material patents, patent applications or any
patent to be issued therefrom by virtue of any contract, license or other
agreement entered into between such entity or individual and the Company or a
Subsidiary or by any non-contractual obligation, other than by written licenses
granted by the Company or the Subsidiaries, except for such right or claim that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; the Company and the Subsidiaries have not received any
written notice of any claim challenging the rights of the Company or the
Subsidiaries in or to any Intellectual Property owned, licensed or optioned by
the Company or the Subsidiaries which claim, if the subject of an unfavorable
decision would reasonably be expected to result in a Material Adverse Effect.

 

(bb)           Except as set forth in the Registration Statement, the Prospectus
and Pricing Disclosure Package, the Company and the Subsidiaries (i) are in
compliance in all material respects with any and all applicable federal, state,
local and foreign laws, rules, regulations, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (ii) have received and are in compliance in all material respects with
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses as described in the
Registration Statement, the Prospectus and Pricing Disclosure Package; and (iii)
have not received written notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, except, in the case of any of
clauses (i), (ii) or (iii) above, for any such failure to comply or failure to
receive required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



10

 

 

 

(cc)            The Company maintains systems of internal accounting controls
designed to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company is not aware of any
material weaknesses in its internal control over financial reporting. Since the
date of the latest audited financial statements of the Company included in the
Prospectus and Pricing Disclosure Package, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting (other than as set forth in the Prospectus and
Pricing Disclosure Package). The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) for the Company
and designed such disclosure controls and procedures to ensure that material
information relating to the Company and the Subsidiaries is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of a date within 90 days prior to the filing date of the Form 10-K
for the fiscal year most recently ended (such date, the “Evaluation Date”). The
Company presented in its Form 10-K for the fiscal year most recently ended the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the Securities Act) or, to the Company’s knowledge, in
other factors that could significantly adversely affect the Company’s internal
controls. To the knowledge of the Company, the Company’s “internal controls over
financial reporting” and “disclosure controls and procedures” are effective.

 

(dd)           There is and has been no failure on the part of the Company or,
to the knowledge of the Company, any of the Company’s directors or officers, in
their capacities as such, to comply with any applicable provisions of the
Sarbanes-Oxley Act and the rules and regulations promulgated thereunder. Each of
the principal executive officer and the principal financial officer of the
Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission during the past
12 months. For purposes of the preceding sentence, “principal executive officer”
and “principal financial officer” shall have the meanings given to such terms in
the Sarbanes-Oxley Act.

 



11

 

 

(ee)            Neither the Company nor the Subsidiaries has incurred any
liability for any finder’s fees, brokerage commissions or similar payments in
connection with the transactions herein contemplated, except as may otherwise
exist with respect to the Underwriters pursuant to this Agreement.

 

(ff)              No labor disturbance by or dispute with employees of the
Company or the Subsidiaries exists or, to the knowledge of the Company, is
threatened which would reasonably be expected to result in a Material Adverse
Effect.

 

(gg)           Neither the Company nor the Subsidiaries or, after giving effect
to the offering and sale of the Shares, will be an “investment company” or an
entity “controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

(hh)           The operations of the Company and the Subsidiaries are and have
been conducted at all times in compliance in all material respects with
applicable financial record keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions to which the Company or the Subsidiaries are
subject, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency having jurisdiction over the Company (collectively, the “Money Laundering
Laws”), except as would not reasonably be expected to result in a Material
Adverse Effect; and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or the Subsidiaries with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

 

(ii)              There are no transactions, arrangements and other
relationships between and/or among the Company, and/or, to the knowledge of the
Company, any of its affiliates and any unconsolidated entity, including, but not
limited to, any structured finance, special purpose or limited purpose entity
(each, an “Off Balance Sheet Transaction”) that would reasonably be expected to
affect materially the Company’s liquidity or the availability of or requirements
for its capital resources, including those Off Balance Sheet Transactions
described in the Commission’s Statement about Management’s Discussion and
Analysis of Financial Conditions and Results of Operations (Release Nos.
33-8056; 34-45321; FR-61), required to be described in the Prospectus which have
not been described as required.

 

(jj)              To the knowledge of the Company, (i) each material employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is maintained,
administered or contributed to by the Company or any of its affiliates for
employees or former employees of the Company and the Subsidiaries has been
maintained in material compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Internal Revenue Code of 1986, as amended (the “Code”); (ii) no
prohibited transaction, within the meaning of Section 406 of ERISA or Section
4975 of the Code, has occurred which would result in a material liability to the
Company with respect to any such plan excluding transactions effected pursuant
to a statutory or administrative exemption; and (iii) for each such plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” as defined in Section 412 of the Code has
been incurred, whether or not waived, and the fair market value of the assets of
each such plan (excluding for these purposes accrued but unpaid contributions)
equals or exceeds the present value of all benefits accrued under such plan
determined using reasonable actuarial assumptions other than, in the case of
(i), (ii) and (iii) above, as would not reasonably be expected to have a
Material Adverse Effect.

 



12

 

 

(kk)           No forward-looking statement (within the meaning of Section 27A
of the Securities Act and Section 21E of the Exchange Act) (a “Forward Looking
Statement”) contained in the Registration Statement, the Prospectus and Pricing
Disclosure Package has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith. The Forward Looking Statements
incorporated by reference in the Registration Statement, the Prospectus and
Pricing Disclosure Package from the Company’s Annual Report on Form 10-K for the
fiscal year most recently ended (i) except for any Forward Looking Statement
included in any financial statements and notes thereto, are, to the Company’s
knowledge, within the coverage of the safe harbor for forward looking statements
set forth in Section 27A of the Securities Act, Rule 175(b) under the Securities
Act or Rule 3b-6 under the Exchange Act, as applicable, (ii) were made by the
Company with a reasonable basis and in good faith and reflect the Company’s good
faith commercially reasonable best estimate of the matters described therein as
of the respective dates on which such statements were made, and (iii) have been
prepared in accordance with Item 10 of Regulation S-K under the Securities Act.

 

(ll)              Neither the issuance, sale and delivery of the Shares nor the
application of the proceeds thereof by the Company as described in the
Registration Statement, the Prospectus or Pricing Disclosure Package will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors.

 

(mm)      The Company and the Subsidiaries carry, or are covered by, insurance
in such amounts and covering such risks as the Company and the Subsidiaries
reasonably believe are adequate for the conduct of their business and as is
customary for companies of similar size engaged in similar businesses in similar
industries.

 

(nn)           (i) Neither the Company nor, to the Company’s knowledge, the
Subsidiaries, nor to the Company’s knowledge, any of their respective executive
officers has, in the past five years, made any unlawful contributions to any
candidate for any political office (or failed fully to disclose any contribution
in violation of law) or made any contribution or other payment to any official
of, or candidate for, any federal, state, municipal, or foreign office or other
person charged with similar public or quasi-public duty in violation of any law
or of the character required to be disclosed in the Prospectus; (ii) to the
Company’s knowledge, no relationship, direct or indirect, exists between or
among the Company or, to the Company’s knowledge, any Subsidiaries or any
affiliate of any of them, on the one hand, and the directors, officers and
stockholders of the Company or, to the Company’s knowledge, any Subsidiaries, on
the other hand, that is required by the Securities Act to be described in the
Registration Statement, the Prospectus and Pricing Disclosure Package that is
not so described; (iii) to the Company’s knowledge, no relationship, direct or
indirect, exists between or among the Company or any Subsidiary or any affiliate
of them, on the one hand, and the directors, officers, stockholders or directors
of the Company or, to the Company’s knowledge, any Subsidiary, on the other
hand, that is required by the rules of FINRA to be described in the Registration
Statement, the Prospectus and Pricing Disclosure Package that is not so
described; (iv) except as described in the Prospectus and Pricing Disclosure
Package, there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company or, to the Company’s knowledge, any
Subsidiary to or for the benefit of any of their respective officers or
directors or any of the members of the families of any of them; and (v) to the
Company’s knowledge, no officer or director of the Company has offered, or
caused any placement agent to offer, Common Stock to any person with the intent
to influence unlawfully (A) a customer or supplier of the Company or any
Subsidiary to alter the customer’s or supplier’s level or type of business with
the Company or any Subsidiary or (B) a trade journalist or publication to write
or publish favorable information about the Company or any Subsidiary or any of
their respective products or services; and, (vi) neither the Company nor any
Subsidiary nor, to the Company’s knowledge, any employee or agent of the Company
or any Subsidiary has made any payment of funds of the Company or any Subsidiary
or received or retained any funds in violation of any law, rule or regulation
(including, without limitation, the Foreign Corrupt Practices Act of 1977),
which payment, receipt or retention of funds is of a character required to be
disclosed in the Registration Statement, the Prospectus or Pricing Disclosure
Package.

 



13

 

 

(oo)           The Company was not and is not an ineligible issuer as defined in
Rule 405 under the Securities Act at the times specified in Rules 164 and 433
under the Securities Act in connection with the offering of the Shares.

 

(pp)           Neither the execution of this Agreement by the Company, nor the
issuance, offering or sale of the Shares, nor the consummation by the Company of
any of the transactions contemplated herein and therein, nor the compliance by
the Company with the terms and provisions hereof and thereof will conflict with,
or will result in a breach of, any of the terms and provisions of, or has
constituted or will constitute a default under, or has resulted in or will
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company pursuant to the terms of any contract or other
agreement to which the Company may be bound or to which any of the property or
assets of the Company is subject, except (i) such conflicts, breaches or
defaults as may have been waived and (ii) such conflicts, breaches, defaults,
liens, charges or encumbrances that would not reasonably be expected to have a
Material Adverse Effect; nor will such action result (x) in any violation of the
provisions of the certificate of incorporation or bylaws of the Company, or (y)
in any material violation of the provisions of any statute or any order, rule or
regulation applicable to the Company or of any court or of any federal, state or
other regulatory authority or other government body having jurisdiction over the
Company, except where such violation would not reasonably be expected to have a
Material Adverse Effect.

 

(qq)           The clinical, pre-clinical and other studies and tests conducted
by or, to the knowledge of the Company, on behalf of the Company were, and, if
still pending, are being, conducted in accordance in all material respects with
all statutes, laws, rules and regulations, as applicable (including, without
limitation, those administered by the U.S. Food and Drug Administration’s (the
“FDA”) Good Laboratory Practices and Good Clinical Practices as well as all
other applicable rules, regulations, or requirements of the FDA or by any
foreign, federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA), except where the failure do so
would not have a Material Adverse Effect. Except as set forth in the
Registration Statement, Prospectus and Pricing Disclosure Package, the Company
has not received any written notices or other written correspondence from the
FDA or any other foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA requiring
the Company to terminate or suspend any ongoing clinical or pre-clinical studies
or tests.

 



14

 

 

 

(rr)              Except as disclosed in the Registration Statement, Prospectus
and Pricing Disclosure Package, the Company has established and administers a
compliance program applicable to the Company, to assist the Company and the
directors, officers and employees of the Company in complying with applicable
regulatory guidelines (including, without limitation, those administered by the
FDA and any other foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA), except
where such noncompliance would not reasonably be expected to have a Material
Adverse Effect.

 

(ss)             OFAC.

 

(i)         The Company represents that, neither the Company nor the
Subsidiaries (collectively, the “Entity”), and to the Company’s knowledge, no
director, officer, employee agent, affiliate or representative of the Entity, is
a government, individual, or entity (in this paragraph (ss), “Person”) that is,
or is owned or controlled by a Person that is:

 

(a)             the subject of any sanctions administered or enforced by the
U.S. Department of the Treasury’s Office of Foreign Assets Control, the United
Nations Security Council, the European Union, or Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”); nor

 

(b)     located, organized or resident in a country or territory that is the
subject of Sanctions.

 

(ii) The Company represents and covenants that it will not, directly or
indirectly, knowingly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person:

 

(a)             to fund or facilitate any activities or business of or with any
Person or in any country or territory that at the time of such funding or
facilitation is the subject of Sanctions; or

 

(b)     in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(iii) The Company represents and covenants that, except as detailed in the
Prospectus and Pricing Disclosure Package, for the past five years it has not
knowingly engaged in and is not now knowingly engaged in any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions

 

(tt)              On the Closing Date, and each Option Closing Date, if any, all
stock transfer or other taxes (other than income taxes) which are required to be
paid by the Company in connection with the sale and transfer of the Shares to be
sold hereunder will be, or will have been, fully paid or provided for by the
Company and all laws imposing such taxes will be or will have been fully
complied with by the Company in all material respects.

 



15

 

 

(uu)           The Series A Preferred Shares, including the Shares, will be
issued in compliance with all applicable rules of NASDAQ as of the Closing Date,
and any Option Closing Date, as applicable.

 

(vv)           To enable the Underwriters to rely on Rule 5110(b)(7)(C)(i) of
FINRA, the Company represents that the Company satisfies the pre-1992
eligibility requirements for the use of a registration statement on Form S-3 in
connection with this offering.

 

Any certificate signed by any authorized representative of the Company and
delivered to the Underwriters or counsel for the Underwriters in connection with
the offering of the Shares shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to the Underwriters.

 

2.                  Sale and Purchase. Subject to the terms and conditions
herein set forth, (a) the Company agrees to sell to each of the Underwriters,
and each of the Underwriters agrees, severally and not jointly, to purchase from
the Company, at a purchase price per share of $18.40 (the “Purchase Price”), the
number of Firm Shares determined by multiplying the aggregate number of Firm
Shares to be sold by the Company hereunder by a fraction, the numerator of which
is the aggregate number of Firm Shares to be purchased by such Underwriter as
set forth opposite the name of such Underwriter in Schedule I hereto and the
denominator of which is the aggregate number of Firm Shares to be purchased by
all of the Underwriters from the Company hereunder and (b) in the event and to
the extent that the Underwriters shall exercise the election to purchase Option
Shares as provided below, the Company agrees to sell to each of the
Underwriters, and each of the Underwriters agrees, severally and not jointly, to
purchase from the Company, at the Purchase Price, the number of Option Shares
(to be adjusted by the Representatives so as to eliminate fractional shares)
determined by multiplying the number of Option Shares as to which such election
shall have been exercised by the fraction set forth in clause (a) above.

 

The Company hereby grants to the Underwriters the right to purchase at their
election up to an additional 93,750 Option Shares, at the Purchase Price. The
Underwriters may exercise their option to acquire Option Shares in whole or in
part from time to time only by written notice from the Representatives to the
Company, given within a period of forty-five (45) calendar days after the date
of this Agreement and setting forth the aggregate number of Option Shares to be
purchased and the date on which such Option Shares are to be delivered, as
determined by the Representatives but in no event earlier than the Closing Date
or, unless the Representatives and the Company otherwise agree in writing,
earlier than one or later than five (5) business days after the date of such
notice.

 

It is understood that the several Underwriters propose to offer the Firm Shares
for sale to the public upon the terms and conditions set forth in the
Prospectus.

 

3.                  Payment and Delivery. The Company will deliver the Firm
Shares to the Representatives through the facilities of The Depository Trust
Company (“DTC”) for the accounts of the Underwriters, against payment of the
purchase price therefor in Federal (same day) funds by wire transfer drawn to
the order of the Company at the offices of Duane Morris LLP, 1540 Broadway, New
York, NY 10036, at 9:00 A.M., New York time, on February 14, 2020, or at such
other time not later than seven (7) full business days thereafter as the
Representatives and the Company may determine, such time being herein referred
to as the “Closing Date.” For purposes of Rule 15c6-1 under the Exchange Act,
the Closing Date (if later than the otherwise applicable settlement date) shall
be the settlement date for payment of funds and delivery of securities for all
the Firm Shares.

 



16

 

 

Each time for the delivery of and payment for the Option Shares, being herein
referred to as an “Option Closing Date,” which may be the Closing Date, shall be
determined by the Representatives and the Company as provided above. The Company
will deliver the Option Shares being purchased on each Option Closing Date to
the Representatives through the facilities of DTC for the accounts of the
Underwriters, against payment of the purchase price therefor in Federal (same
day) funds by wire transfer drawn to the order of the Company at the above
office of Duane Morris LLP, at 9:00 A.M., New York time on the applicable Option
Closing Date.

 

4.                  Certain Covenants of the Company. The Company hereby
covenants and agrees with each of the Underwriters that:

 

(a)               The Company, subject to Section 4(b), will comply with the
requirements of Rule 430B under the Securities Act, and will notify the
Representatives immediately, and confirm the notice in writing, (i) when any
post-effective amendment to the Registration Statement shall become effective,
or any supplement to the Prospectus or any amended prospectus shall have been
filed, to furnish the Representatives with copies thereof, and to file promptly
all materials required to be filed by the Company with the Commission pursuant
to Rule 433(d) under the Securities Act, (ii) of the receipt of any comments
from the Commission, (iii) of any request by the Commission for any amendment to
the Registration Statement or any amendment or supplement to the Prospectus or
for additional information, and (iv) of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or of any
order preventing or suspending the use of any Preliminary Prospectus, or of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceedings for any of
such purposes. The Company will timely effect the filings necessary pursuant to
Rule 424(b) under the Securities Act and will take such steps as it deems
necessary to ascertain promptly whether the form of prospectus transmitted for
filing under Rule 424(b) was received for filing by the Commission and, in the
event that it was not, it will promptly file such prospectus; and will file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a), 13(c),
14 or 15(d) of the Exchange Act subsequent to the date of the Prospectus and for
so long as the delivery of a prospectus (or in lieu thereof, the notice referred
to in Rule 173(a) under the Securities Act) is required in connection with the
offering or sale of the Shares. The Company will make commercially reasonable
efforts to prevent the issuance of any stop order and, if any stop order is
issued, to obtain the lifting thereof at the earliest possible moment.

 

(b)               The Company will give the Underwriters notice of its intention
to file or prepare any amendment to the Registration Statement, or any
amendment, supplement or revision to the Prospectus, or any Issuer Free Writing
Prospectus, will furnish the Underwriters with copies of any such documents a
reasonable amount of time prior to such proposed filing or use, as the case may
be, and will not file or use any such document to which the Underwriters or
counsel for the Underwriters shall reasonably object.

 



17

 

 

(c)               The Company will use its commercially reasonable efforts to
qualify the Shares for offering and sale under the securities laws of each such
jurisdictions as the Underwriters, through the Representatives, may reasonably
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Shares, provided that nothing in this Section
4(c) shall require the Company to qualify as a foreign corporation in any
jurisdiction in which it is not already so qualified, or to file a general
consent to service of process in any jurisdiction.

 

(d)               Upon written request, the Company will furnish or deliver to
the Representatives, without charge, two signed copies of the Registration
Statement as originally filed and of each amendment to the Registration
Statement (including exhibits filed therewith or incorporated by reference
therein) and signed copies of all consents and certificates of experts, and will
also, upon your request, deliver to the Representatives, without charge, a
conformed copy of the Registration Statement as originally filed and of each
amendment thereto (without exhibits) for each of the Underwriters. The copies of
the Registration Statement and each amendment thereto furnished to the
Underwriters will be identical to the electronically transmitted copies thereof
filed with the Commission pursuant to its Electronic Data Gathering, Analysis
and Retrieval system (“EDGAR”), except to the extent permitted by Regulation
S-T.

 

(e)               The Company has delivered to each Underwriter, without charge,
as many written and electronic copies of each Preliminary Prospectus and any
document incorporated by reference in the Prospectus (excluding exhibits
thereto) as such Underwriter reasonably requested, and the Company hereby
consents to the use of such copies for purposes permitted by the Securities Act.
The Company will furnish to each Underwriter promptly, without charge, during
the period when the Prospectus is required to be delivered in connection with
sales of the Shares under the Securities Act or the Exchange Act or in lieu
thereof, the notice referred to in Rule 173(a) under the Securities Act, such
number of written and electronic copies of the Prospectus (as amended or
supplemented) and any Issuer Free Writing Prospectus as such Underwriter may
reasonably request. The Prospectus and any amendments or supplements thereto and
any Issuer Free Writing Prospectus furnished to the Underwriters will be
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.

 

(f)                The Company will comply with the Securities Act and the Rules
and Regulations so as to permit the completion of the distribution of the Shares
as contemplated in this Agreement and in the Prospectus. If at any time when, in
the opinion of counsel for the Underwriters, a prospectus is required to be
delivered in connection with sales of the Shares under the Securities Act or the
Exchange Act (or in lieu thereof, the notice referred to in Rule 173(a) under
the Securities Act), any event shall occur or condition shall exist as a result
of which it is necessary, in the opinion of counsel for the Underwriters or for
the Company, to amend the Registration Statement or amend or supplement the
Prospectus in order that the Prospectus will not include any untrue statements
of a material fact or omit to state a material fact necessary in order to make
the statements therein not misleading in the light of the circumstances existing
at the time it (or in lieu thereof, the notice referred to in Rule 173(a) under
the Securities Act) is delivered to a purchaser, or if it shall be necessary, in
the opinion of either such counsel, at any such time to amend the Registration
Statement or amend or supplement the Prospectus or to file under the Exchange
Act any document incorporated by reference in the Prospectus in order to comply
with the requirements of the Securities Act and the Exchange Act, as applicable,
and the Rules and Regulations and the rules and regulations of the Commission
under the Exchange Act, as applicable, the Company will promptly prepare and
file with the Commission, subject to Section 4(b), such document as may be
necessary to correct such statement or omission or to make the Registration
Statement or the Prospectus comply with such requirements, and the Company will
furnish to the Underwriters such number of written and electronic copies of such
document as each Underwriter may reasonably request. The Company will provide
the Representatives with notice of the occurrence of any event during the period
specified above that may give rise to the need to amend or supplement the
Registration Statement or the Prospectus as provided in the preceding sentence
promptly after the occurrence of such event.

 



18

 

 

(g)               The Company will make generally available to its security
holders and to the Underwriters an earnings statement or statements of the
Company and the Subsidiaries which will satisfy, on a timely basis, the
provisions of Section 11(a) of the Securities Act and Rule 158 under the
Securities Act;

 

(h)               The Company will use its commercially reasonable efforts to
cause the Shares to be listed on NASDAQ within thirty (30) days of the Closing
Date and to maintain the listing of the Series A Preferred Stock, including the
Shares, on NASDAQ.

 

(i)                 The Company will apply the net proceeds from the sale of the
Shares in the manner set forth under the caption “Use of Proceeds” in the
Prospectus.

 

(j)                 During a period of forty-five (45) days from the date of the
Prospectus, without the prior written consent of Benchmark, the Company will not
(1) sell, offer, contract to sell, pledge, grant any option to purchase or
otherwise dispose of, directly or indirectly, any shares of Preferred Stock, or
any securities convertible into or exercisable or exchangeable for Preferred
Stock, or (2) enter into any swap or other arrangement that transfer to another,
in whole or in part, any of the economic consequences of ownership of the Series
A Preferred Stock, whether any such transaction described in clause (1) or (2)
above is to be settled by delivery of Series A Preferred Stock or such other
securities, in cash or otherwise, or (3) file any registration statement with
the Commission relating to the offering of any shares of Preferred Stock or any
securities convertible into or exercisable or exchangeable for Preferred Stock,
except for the offering of the Shares pursuant to this Agreement and the
Prospectus.

 

(k)               The Company will prepare a final term sheet containing a
description of the Shares, substantially in the form of Annex I hereto, and
approved by the Representatives and file such term sheet pursuant to Rule 433(d)
of the Rules and Regulations within the time period prescribed by such Rule.

 

(l)                 The Company, during the period when the Prospectus is
required to be delivered in connection with sales of the Shares under the
Securities Act or the Exchange Act (or in lieu thereof, the notice referred to
in Rule 173(a) under the Securities Act), will file all documents required to be
filed with the Commission pursuant to the Exchange Act within the time periods
required by the Exchange Act and the rules and regulations of the Commission
thereunder.

 



19

 

 

(m)             The Company will maintain, at its expense, a registrar and
transfer agent for the Shares.

 

(n)               If so requested by the Representatives, the Company shall
cause to be prepared and delivered, at its expense, to the Representatives an
“electronic Prospectus” to be used by the Underwriters in connection with the
offering and sale of the Shares. As used herein, the term “electronic
Prospectus” means a form of the most recent Preliminary Prospectus, any Issuer
Free Writing Prospectus or the Prospectus, and any amendment or supplement
thereto, that meets each of the following conditions: (i) it shall be encoded in
an electronic format, satisfactory to the Representatives, that may be
transmitted electronically by the Representatives and the other Underwriters to
offerees and purchasers of the Shares, (ii) it shall disclose the same
information as such paper Preliminary Prospectus, Issuer Free Writing Prospectus
or the Prospectus, as the case may be; and (iii) it shall be in or convertible
into a paper format or an electronic format, satisfactory to the
Representatives, that will allow investors to store and have continuously ready
access to such Preliminary Prospectus, Issuer Free Writing Prospectus or the
Prospectus at any future time, without charge to investors (other than any fee
charged for subscription to the Internet generally). The Company hereby confirms
that, if so requested by the Representatives, it has included or will include in
the Prospectus filed with the Commission an undertaking that, upon receipt of a
request by an investor or his or her representative, the Company shall transmit
or cause to be transmitted promptly, without charge, a paper copy of such paper
Preliminary Prospectus, Issuer Free Writing Prospectus or the Prospectus to such
investor or representative.

 

(o)               The Company will not take, directly or indirectly, any action
designed to cause or result in, or which might reasonably be expected to
constitute the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Shares in violation of any law,
rule or regulation.

 

(p)               Provided that the Firm Securities are sold in accordance with
the terms of this Agreement, the Representative and ThinkEquity shall
collectively have a right of first refusal on an equal basis (the “Right of
First Refusal”), for a period of six (6) months from the commencement of sales
of the offering, to act as sole and exclusive investment bankers, sole and
exclusive book-runners, sole and exclusive financial advisors, sole and
exclusive underwriters and/or sole and exclusive placement agents, at the
Representative’s and ThinkEquity’s sole and exclusive discretion, for each and
every future public and private offering of Series A Preferred Stock (each, a
“Subject Transaction”), during such six (6) month period, of the Company, or any
successor to or subsidiary of the Company, on terms and conditions customary to
the Representative and ThinkEquity for such Subject Transactions. For the
avoidance of any doubt, the Company shall not retain, engage or solicit any
additional investment banker, book-runner, financial advisor, underwriter and/or
placement agent in a Subject Transaction for which the Representative and/or
ThinkEquity has exercised its Right of First Refusal without the express written
consent of the Representative and ThinkEquity. The Representative and
ThinkEquity shall have the sole right to determine whether or not any other
broker dealer shall have the right to participate in a Subject Transaction and
the economic terms of any such participation. For the avoidance of any doubt,
such Right of First Refusal does not extend to (i) mergers, acquisitions, joint
ventures, licensing arrangements or any other similar non-capital raising
transactions that may or may not involve a broker or similar finder, (ii) sales
of Series A Preferred Stock under the Company's existing at the market sales
program, or (iii) sales which would be captured under the terms of the Company's
engagement letter with Dawson James Securities, Inc.

 



20

 

 



The Company shall notify the Representative and ThinkEquity of its intention to
pursue a Subject Transaction, including the material terms thereof, by providing
written notice thereof by registered mail or overnight courier service addressed
to the Representative. If the Representative and ThinkEquity fail to exercise
its Right of First Refusal with respect to any Subject Transaction within ten
(10) Business Days after the mailing of such written notice, then the
Representative and ThinkEquity shall have no further claim or right with respect
to the Subject Transaction. The Representative and/or ThinkEquity may elect, in
its sole and absolute discretion, not to exercise its Right of First Refusal
with respect to any Subject Transaction; provided that any such election by the
Representative and/or ThinkEquity shall not adversely affect the
Representative’s and/or ThinkEquity’s Right of First Refusal with respect to
such Subject Transaction or any other Subject Transaction during the six (6)
month period agreed to above. If the Representative and ThinkEquity do not elect
to exercise the Right of First Refusal and the material terms of the Subject
Transaction are subsequently materially modified as to scope and nature, then
the Company will resubmit the proposed modified terms of the Subject Transaction
in writing to the Representative and ThinkEquity, and the Representative and
ThinkEquity shall have ten (10) Business Days after receipt of such written
notice to advise the Company of its election to participate in the proposed
transaction.



 

5.                   

 

(a)               The Company represents and agrees that, without the prior
consent of the Representatives, it has not made and will not make any offer
relating to the Shares that would constitute a “free writing prospectus” as
defined in Rule 405 under the Securities Act; each Underwriter represents and
agrees that, without the prior consent of the Company and the Representatives,
it has not made and will not make any offer relating to the Shares that would
constitute a free writing prospectus; any such free writing prospectus the use
of which has been consented to by the Company and the Representatives is listed
on Schedule II hereto;

 

(b)               The Company has complied and will comply with the requirements
of Rule 433 under the Securities Act applicable to any Issuer Free Writing
Prospectus, including timely filing with the Commission or retention where
required and legending; the Company represents that it has satisfied and agrees
that it will satisfy the conditions under Rule 433 under the Securities Act to
avoid a requirement to file with the Commission any electronic road show;

 

(c)               The Company agrees that if at any time following issuance of
an Issuer Free Writing Prospectus any event occurred or occurs as a result of
which such Issuer Free Writing Prospectus would conflict with the information in
the Registration Statement, Pricing Disclosure Package or the Prospectus or
would include an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances then prevailing, not misleading, the Company will give prompt
notice thereof to the Representatives and, if requested by the Representatives,
will prepare and furnish without charge to each Underwriter an Issuer Free
Writing Prospectus or other document which will correct such conflict, statement
or omission; provided, however, that this representation and warranty shall not
apply to any statements or omissions in an Issuer Free Writing Prospectus made
in reliance upon and in strict conformity with information furnished in writing
to the Company by or on behalf of such Underwriter through the Representatives
expressly for use therein, it being understood and agreed that the only such
information provided by any Underwriter is that described as such in Section
8(b) of this Agreement.

 



21

 

 

 

6.                  Expenses. The Company will pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including (i) the preparation, printing and filing of the Registration Statement
(including financial statements and exhibits) as originally filed and each
amendment thereto, (ii) the preparation, printing and delivery to the
Underwriters of copies of the Preliminary Prospectus, each Issuer Free Writing
Prospectus and the Prospectus and any amendments or supplements thereto or any
document incorporate by reference therein and any costs associated with
electronic delivery of any of the foregoing by the Underwriters to investors,
(iii) any preparation, issuance and delivery of certificates for the Shares to
the Underwriters, including any unit or other transfer taxes and any stamp or
other duties payable upon the sale, issuance or delivery of the Shares to the
Underwriters, (iv) the fees and disbursements of the Company’s counsel,
accountants and other advisors, (v) the fees and expenses of any transfer agent
or registrar for the Shares, (vi) the costs and expenses of the Company relating
to investor presentations on any “road show” undertaken in connection with the
marketing of the Shares, including without limitation, expenses associated with
the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of aircraft and other transportation chartered in
connection with the road show, except that the lodging, airfare (except if the
Company charters a flight in which case employees of the Underwriters ride on
such charter without charge), and incidental expenses of employees of the
Underwriters shall be the responsibility of the Underwriters, (vii) the filing
fees incurred in connection with, the review by FINRA of the terms of the sale
of the Shares, (viii) the fees and expenses incurred in connection with the
listing of the Shares on the NASDAQ, and (ix) other reasonable, documented,
out-of-pocket expenses incurred by the Underwriters in connection with the
offering of the Shares and other transactions contemplated by this Agreement, up
to an aggregate of $60,000 (contingent upon the Underwriters purchase of the
Firm Shares as of the Closing Date).  Should the Underwriters fail to purchase
the Firm Shares as of the Closing Date, the reimbursement of expenses by the
Company will be limited to $25,000.

 

7.                  Conditions of Underwriter’s Obligations. The several
obligations of the Underwriters hereunder to purchase the Shares on the Closing
Date or each Option Closing Date, as the case may be, are subject to the
performance by the Company of its obligations hereunder and to the following
additional conditions:

 

(a)               The Prospectus shall have been filed with the Commission
pursuant to Rule 424(b) under the Securities Act within the applicable time
period prescribed for such filing by the Rules and Regulations and in accordance
with Section 4(a); all material required to be filed by the Company pursuant to
Rule 433(d) under the Securities Act shall have been filed with the Commission
within the applicable time period prescribed for such filing by Rule 433 under
the Securities Act; no stop order suspending the effectiveness of the
Registration Statement or any part thereof or the Prospectus or any part thereof
or any Issuer Free Writing Prospectus shall have been issued and no proceeding
for that purpose shall have been initiated or threatened by the Commission or
any state securities commission; and all requests for additional information on
the part of the Commission shall have been complied with to your reasonable
satisfaction.

 



22

 

 

(b)               The representations and warranties of the Company contained
herein are true as of the date hereof and shall be true and correct on and as of
the Closing Date or the Option Closing Date, as the case may be, as if made on
and as of the Closing Date or the Option Closing Date, as the case may be, and
the Company shall have complied with all agreements and all conditions on its
part to be performed or satisfied hereunder at or prior to the Closing Date or
the Option Closing Date, as the case may be.

 

(c)               (i) Neither the Company nor any Subsidiary shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in Pricing Disclosure Package any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in Pricing Disclosure Package, and (ii) since the respective dates
as of which information is given in the Registration Statement and the
Prospectus, (1) there shall not have been any change in the capital stock or
long-term debt of the Company or any Subsidiary or (2) there shall not have been
any material adverse change in or affecting the general affairs, business,
prospects, management, financial position, shareholders’ equity or results of
operations of the Company and the Subsidiaries, considered as one enterprise,
the effect of which, in any such case described in clause (i) or (ii), is so
material and adverse as to make it impracticable or inadvisable to proceed with
the public offering or the delivery of the Shares being delivered on the Closing
Date or the Option Closing Date, as the case may be, on the terms and in the
manner contemplated in Pricing Disclosure Package.

 

(d)               The Underwriters shall have received on and as of the Closing
Date or the Option Closing Date, as the case may be, a certificate of the Chief
Executive Officer and the Chief Financial Officer of the Company, satisfactory
to the Underwriters, to the effect that (1) the representations and warranties
of the Company contained herein are true and correct on and as of the Closing
Date or the Option Closing Date, as the case may be, as if made on and as of the
Closing Date or the Option Closing Date, as the case may be, and that the
Company has complied with all agreements and all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date or the Option
Closing Date, as the case may be, (2) none of the situations set forth in clause
(i) or (ii) of Section 7(c) shall have occurred and (3) no stop order suspending
the effectiveness of the Registration Statement has been issued and to the
knowledge of the Company, no proceedings for that purpose have been instituted
or are pending or contemplated by the Commission.

 

(e)               On the Closing Date or the Option Closing Date, as the case
may be, Alston & Bird LLP, counsel for the Company, shall have furnished to the
Underwriters their favorable written opinion, dated the Closing Date or the
Option Closing Date, as the case may be, in form and substance satisfactory to
the Representatives, to the effect set forth in Exhibit A hereto and to such
further effect as counsel for the Underwriters may reasonably request.

 

(f)                On the Closing Date or the Option Closing Date, as the case
may be, Alston & Bird LLP, intellectual property counsel for the Company, shall
have furnished to the Underwriters their favorable written intellectual property
opinion, dated the Closing Date or the Option Closing Date, as the case may be,
in form and substance satisfactory to the Representatives and their counsel.

 



23

 

 

(g)               On the date hereof, BDO shall have furnished to the
Underwriters a letter, dated the date hereof, in form and substance satisfactory
to the Underwriters, containing statements and information of the type
customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in the Registration Statement and the Prospectus.

 

(h)               On the Closing Date and each Option Closing Date, as the case
may be, the Underwriters shall have received from BDO a letter, dated the
Closing Date and each such Option Closing Date, as the case may be, to the
effect that they reaffirm the statements made in the letter or letters furnished
pursuant to Section 7(g), except that the specified date referred to shall be a
date not more than three business days prior to the Closing Date or such Option
Closing Date, as the case may be.

 

(i)                 On the Closing Date or the Option Closing Date, as the case
may be, Duane Morris LLP, counsel for the Underwriters, shall have furnished to
the Underwriters their favorable opinion dated the Closing Date or the Option
Closing Date, as the case may be, with respect to the due authorization and
valid issuance of the Shares, the Registration Statement, the Prospectus and
other related matters as the Underwriters may reasonably request, and such
counsel shall have received such papers and information as they may reasonably
request to enable them to pass upon such matters.

 

(j)                 FINRA shall have raised no objection with respect to the
fairness and reasonableness of the underwriting terms and conditions.

 

(k)               The Certificate of Designations of Rights and Preferences
filed with the Secretary of State of the State of Delaware on November 7, 2017,
complies with all applicable requirements of the DGCL and remains in full force
and effect.

 

(l)                 Subsequent to the execution and delivery of this Agreement
and prior to the Closing Date, the Company shall have submitted an application
to NASDAQ to list the Shares on NASDAQ.

 

(m)             On or prior to the Closing Date and each Option Closing Date, as
the case may be, the Company shall have furnished to the Underwriters such
further information, certificates and documents as the Underwriters shall
reasonably request.

 

(n)               On or after the Applicable Time there shall not have occurred
any of the following: (i) a suspension or material limitation in trading in
securities generally on the New York Stock Exchange or the NASDAQ; (ii) a
suspension or material limitation in trading in the Company’s securities on the
NASDAQ; (iii) a general moratorium on commercial banking activities declared by
any of Federal or New York State authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States; (iv) the outbreak or escalation of hostilities involving the United
States or the declaration by the United States of a national emergency or war;
or (v) the occurrence of any other calamity or crisis or any change in
financial, political or economic conditions in the United States or elsewhere,
if the effect of any such event specified in clause (iv) or (v) makes it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Shares being delivered on the Closing Date or Option Closing Date, as the
case may be, on the terms and in the manner contemplated in the Prospectus.

 



24

 

 

 

If any condition specified in this Section 7 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated, subject to
the provisions of Section 10, by the Representatives by notice to the Company at
any time at or prior to the Closing Date or Option Closing Date, as the case may
be, and such termination shall be without liability of any party to any other
party, except as provided in Section 10.

 

8.                  Indemnification.

 

(a)               The Company agrees to indemnify and hold harmless each
Underwriter and each of their directors, officers, employees, agents and
representatives and each person, if any, who controls any Underwriter within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act, against any and all losses, liabilities, claims, damages and expenses
whatsoever as incurred (including without limitation, reasonable attorneys’ fees
and any and all reasonable expenses whatsoever incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim whatsoever, and any and all amounts paid in settlement of any claim or
litigation), joint or several, to which they or any of them may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
liabilities, claims, damages or expenses (or actions in respect thereof) arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, or any post-effective
amendment thereof, any Preliminary Prospectus, Pricing Disclosure Package or the
Prospectus, or in any supplement thereto or amendment thereof, any Issuer Free
Writing Prospectus or any “issuer information” filed or required to be filed
pursuant to Rule 433(d) under the Securities Act, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, liability, claim, damage or expense arises out of or
is based upon any such untrue statement or alleged untrue statement, as
originally filed or any amendment thereof, the Registration Statement, or any
post-effective amendment thereof, any Preliminary Prospectus, Pricing Disclosure
Package or the Prospectus, or in any supplement thereto or amendment thereof or
any Issuer Free Writing Prospectus in reliance upon and in strict conformity
with written information furnished to the Company by or on behalf of any
Underwriter through the Representatives expressly for use therein, it being
understood and agreed that the only such information furnished by any
Underwriter is the information described as such in Section 8(b) of this
Agreement.

 



25

 

 

(b)               Each Underwriter severally, and not jointly, agrees to
indemnify and hold harmless the Company and each of its directors, officers,
employees, agents and representatives, and each other person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act, against any and all losses, liabilities,
claims, damages and expenses whatsoever as incurred (including without
limitation, reasonable attorneys’ fees and any and all reasonable expenses
whatsoever incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever, and any and all
amounts paid in settlement of any claim or litigation), joint or several, to
which they or any of them may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such losses, liabilities, claims, damages
or expenses (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, or any post-effective amendment thereof, or any
Preliminary Prospectus, Pricing Disclosure Package or the Prospectus, or in any
supplement thereto or amendment thereof, any Issuer Free Writing Prospectus, to
the extent, but only to the extent, that any such loss, liability, claim, damage
or expense arises out of or is based upon any such untrue statement or alleged
untrue statement made therein in reliance upon and in strict conformity with
written information furnished to the Company by or on behalf of such Underwriter
through the Representatives expressly for use therein, it being understood and
agreed that the only such information furnished by any Underwriter consists of
the following information in the Prospectus furnished on behalf of any
Underwriter: (i) the selling concession figure set forth under the caption
“Underwriting—Underwriting Discount and Expenses” in Pricing Disclosure Package
and (ii) the information provided under the captions “Underwriting—Passive
Market Making,” “Underwriting—Price Stabilization, Short Positions and Penalty
Bids” and “Underwriting—Electronic Distribution” in Pricing Disclosure Package.

 

(c)               Promptly after receipt by an indemnified party under Section
8(a) or 8(b) of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such Section, notify each party against whom indemnification is to
be sought in writing of the commencement thereof (but the failure so to notify
an indemnifying party shall not relieve it from any liability which it may have
under this Section 8). In case any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein, and
jointly with any other indemnifying party similarly notified, to the extent it
may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel satisfactory to such indemnified party (who shall
not, except with the consent of the indemnified party, be counsel to the
indemnified party). Notwithstanding the foregoing, the indemnified party or
parties shall have the right to employ its or their own counsel in any such
case, but the fees and expenses of such counsel shall be at the expense of such
indemnified party or parties unless (i) the employment of such counsel shall
have been authorized in writing by one of the indemnifying parties in connection
with the defense of such action, (ii) the indemnifying parties shall not have
employed counsel to have charge of the defense of such action within a
reasonable time after notice of commencement of the action, or (iii) such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them which are different from or additional to those
available to one or all of the indemnifying parties (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such fees and expenses shall be borne by the indemnifying parties. In no event
shall the indemnifying parties be liable for fees and expenses of more than one
counsel (in addition to any local counsel) separate from their own counsel for
all indemnified parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, which counsel, in the event of indemnified
parties under Section 8(a), shall be selected by the Representatives. No
indemnifying party shall, without the written consent of the indemnified party,
effect the settlement or compromise of, or consent to the entry of any judgment
with respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 



26

 

 

(d)               If the indemnification provided for in this Section 8 is
unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b) in respect of any losses, liabilities, claims, damages or
expenses (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, liabilities, claims, damages or
expenses (or actions in respect thereof) in such proportion as is appropriate to
reflect the relative benefits received by the Company, on the one hand and the
Underwriter, on the other hand, from the offering of the Shares. If, however,
the allocation provided by the immediately preceding sentence is not permitted
by applicable law, then each indemnifying party shall contribute to such amount
paid or payable by such indemnified party in such proportion as is appropriate
to reflect not only such relative benefits but also the relative fault of the
Company, on the one hand, and the Underwriters, on the other hand, in connection
with the statements or omissions which resulted in such losses, liabilities,
claims, damages or expenses (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Underwriters, on the other hand, from the
offering of the Shares shall be deemed to be in the same proportion as the total
net proceeds from the offering (before deducting expenses) received by the
Company bear to the total underwriting discounts and commissions received by the
Underwriters, in each case as set forth in the table on the cover page of the
Prospectus. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company, on the one hand, or the Underwriters on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

The Company and the Underwriters agree that it would not be just and equitable
if contributions pursuant to this Section 8(d) were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8(d). The amount paid
or payable by an indemnified party as a result of the losses, liabilities,
claims, damages or expenses (or actions in respect thereof) referred to above in
this Section 8(d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 8(d), no Underwriter shall be required to contribute any amount pursuant
to this Section 8(d) in excess of the sum of (i) any structuring fees paid to it
hereunder and (ii) the underwriting discounts and commissions applicable to the
Shares underwritten by it and distributed to the public.

 

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Underwriters’
obligations in this Section 8(d) to contribute are several in proportion to
their respective underwriting obligations and not joint.

 



27

 

 

The obligations of the parties to this Agreement contained in this Section 8 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

 

9.                  Increase in Underwriters’ Commitments. If any Underwriter or
Underwriters default in its or their obligations to purchase Shares hereunder on
the Closing Date or any Option Closing Date and the aggregate number of Shares
that such defaulting Underwriter or Underwriters agreed but failed to purchase
does not exceed 10% of the total number of Shares that the Underwriters are
obligated to purchase on such Closing Date or Option Closing Date, as the case
may be, the Representatives may make arrangements satisfactory to the Company
for the purchase of such Shares by other persons, including any of the other
Underwriters, but if no such arrangements are made within 36 hours after such
default, this Agreement will terminate, subject to the provisions of Section 10,
without liability on the part of any non-defaulting Underwriter or the Company,
except as provided in Section 10. Nothing herein will relieve a defaulting
Underwriter from liability for its default.

 

In the event of any such default, which does not result in a termination of this
Agreement, either the Representatives or the Company shall have the right to
postpone the Closing Date or the relevant Option Closing Date, as the case may
be, for a period not exceeding seven (7) days in order to effect any required
changes in the Registration Statement or Prospectus or in any other documents or
arrangements. As used in this Agreement, the term “Underwriter” includes any
person substituted for an Underwriter under this Section 9.

 

10.              Survival. The respective indemnities, agreements,
representations, warranties and other statements of the Company or any of its
officers and of the several Underwriters set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation,
or statement as to the results thereof, made by or on behalf of any Underwriter
or the Company or any of their respective representatives, officers or directors
or any controlling person, and will survive delivery of and payment for the
Shares. If this Agreement is terminated pursuant to Section 7 or 9 or if for any
reason the purchase of any of the Shares by the Underwriters is not consummated,
the Company shall remain responsible for the expenses to be paid or reimbursed
by it pursuant to Section 6, the respective obligations of the Company and the
Underwriters pursuant to Section 8 and the provisions of Sections 10, 11 and 14
shall remain in effect.

 

11.              Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the Company and the Underwriters,
the officers and directors of the Company referred to herein, any controlling
persons referred to herein and their respective successors and assigns. Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any other person, firm or corporation any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained. No purchaser of Shares from any Underwriter shall be deemed to be a
successor or assign by reason merely of such purchase.

 



28

 

 

12.              Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given upon receipt thereof
by the recipient if mailed or transmitted by any standard form of
telecommunication. Notices to the Underwriters shall be given to the
Representatives, The Benchmark Company, LLC, 150 East 58th Street, 17th Floor,
New York, New York 10155, Attention: Managing Director, Telephone: 212-312-6700,
Email: prospectus@benchmarkcompany.com, and ThinkEquity, 17 State Street, 22nd
Floor, New York, NY 10004, Attention: Eric Lord, Email:
notices@think-equity.com,, with a copy to Duane Morris LLP, 1540 Broadway, New
York, NY 10036, Attention: James T. Seery, Telephone: (973) 424-2088, Email:
jtseery@duanemorris.com. Notices to the Company shall be given to it at Fortress
Biotech, Inc., 2 Gansevoort Street, 9th Floor, New York, New York 10014;
Attention: Samuel W. Berry, Corporate Counsel, with a copy to Alston & Bird LLP,
90 Park Avenue, New York, NY 10016, Attention: Mark F. McElreath, Telephone:
(212) 210-9595, Email: mark.mcelreath@alston.com.

 

13.              Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

14.              Governing Law; Construction. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. The
Section headings in this Agreement have been inserted as a matter of convenience
of reference and are not a part of this Agreement.

 

15.              Submission to Jurisdiction. The parties hereby submit to the
jurisdiction of and venue in the federal courts located in the City of New York,
New York in connection with any dispute related to this Agreement, any
transaction contemplated hereby, or any other matter contemplated hereby.

 

16.              Parties At Interest. The Agreement herein set forth has been
and is made solely for the benefit of the Underwriters, the Company and to the
extent provided in Section 8 hereof the controlling Persons, directors and
officers referred to in such Section, and their respective successors, assigns,
heirs, pursuant representatives and executors and administrators. No other
Person, partnership, association or corporation (including a purchaser, as such
purchaser, from any of the Underwriters) shall acquire or have any right under
or by virtue of this Agreement.

 

17.              No Advisory or Fiduciary Relationship. The Company acknowledges
and agrees that (a) the purchase and sale of the Shares pursuant to this
Agreement, including the determination of the purchase price of the Shares and
any related discounts and commissions, is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Underwriters, on the other
hand, (b) in connection therewith and with the process leading to such
transaction each Underwriter is and has been acting solely as a principal and
not the agent or fiduciary of the Company, or its stockholders, creditors,
employees or any other party, (c) no Underwriter has assumed or will assume an
advisory or fiduciary responsibility in favor of the Company with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether such Underwriter has advised or is currently advising the Company on
other matters) and no Underwriter has any obligation to the Company with respect
to the offering contemplated hereby except the obligations expressly set forth
in this Agreement, (d) the Underwriters and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of each of the Company, and (e) the Underwriters have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company has consulted its own respective legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.

 



29

 

 

18.              Research Analyst Independence. The Company acknowledges that
the Underwriters’ research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that such Underwriters’
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of their respective investment
banking divisions. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Underwriters
with respect to any conflict of interest that may arise from the fact that the
views expressed by their independent research analysts and research departments
may be different from or inconsistent with the views or advice communicated to
the Company by such Underwriter’s investment banking divisions.

 

19.              Tax Disclosure. Notwithstanding anything herein to the
contrary, the Company is authorized to disclose to any persons the U.S. federal
and state income tax treatment and tax structure of the potential transaction
and all materials of any kind (including tax opinions and other tax analyses)
provided to the Company relating to that treatment and structure, without the
Underwriters imposing any limitation of any kind. However, any information
relating to the tax treatment and tax structure shall remain confidential (and
the foregoing sentence shall not apply) to the extent necessary to enable any
person to comply with securities laws. For this purpose, “tax structure” is
limited to any facts that may be relevant to that treatment.

 

20.              Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the
Underwriters, or any of them, with respect to the subject matter hereof

 

21.              RIGHT TO TRIAL BY JURY. Each of the Company and the
Underwriters hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

[Signature Pages Follow]

  

30

 



 

If the foregoing correctly sets forth the agreement among the Company and the
Underwriters, please so indicate your acceptance in the space provided below for
that purpose.

 

  Very truly yours,       FORTRESS BIOTECH, INC.       By: /s/ Robyn M. Hunter  
Name: Robyn M. Hunter   Title: Chief Financial Officer

 



Signature Page to Underwriting Agreement (Series A Preferred Stock)



 



 

 

Accepted and agreed to as of the date first

above written, on behalf of themselves and as

Representatives of the other Underwriters named in Schedule I

  

the benchmark company llc       By: /s/ John Borer   Name:    John Borer  
Title: Senior Managing Director       THINKEQUITY, A DIVISION OF FORDHAM
FINANCIAL MANAGEMENT     By: /s/ Eric Lord   Name: Eric Lord   Title: Head of
Investment Banking  

 

Signature Page to Underwriting Agreement (Series A Preferred Stock)

 





 

 

SCHEDULE I

 

Underwriter  Number of Firm Shares To
Be Purchased  The Benchmark Company LLC   312,500  ThinkEquity, A division of
Fordham Financial Management    312,500         Total:   625,000 

  

Schedule I

 



 



 

SCHEDULE II

 

Issuer Free Writing Prospectus

 

1.       The Pricing Term Sheet set forth in Annex I.

 

PRICING INFORMATION

Number of Shares: 625,000

 

Public Offering Price for Shares: $20.00

 



Schedule



 



 

 

SCHEDULE III

 

List of materially active subsidiaries

 

Subsidiaries of Fortress Biotech, Inc. with jurisdiction of incorporation or
formation:

 

Avenue Therapeutics, Inc. (Delaware)

Checkpoint Therapeutics, Inc. (Delaware)

Mustang Bio, Inc. (Delaware)

Aevitas Therapeutics, Inc. (Delaware)

Caelum Biosciences, Inc. (Delaware)

Journey Medical Corporation (Delaware)

Cellvation, Inc. (Delaware)

Cyprium Therapeutics, Inc. (Delaware)

Helocyte, Inc., formerly DiaVax Biosciences, Inc. (Delaware)

Baergic Bio, Inc. (Delaware)

 

Schedule I

 



 

 

ANNEX I

FREE WRITING PROSPECTUS

Filed Pursuant to Rule 433

Registration No. 333-226089
February 11, 2020

 

Final Pricing Term Sheet

 

FORTRESS BIOTECH, INC.

 

9.375% Series A Cumulative Redeemable Perpetual Preferred Shares

(Liquidation Preference $25.00 per Share)

  

Issuer: Fortress Biotech, Inc.     Securities Offered: 9.375% Series A
Cumulative Redeemable Perpetual Preferred Stock (“Series A Preferred Stock”).  
  Number of Shares: 625,000 shares of Series A Preferred Stock.     Number of
Option Shares: 93,750 shares of Series A Preferred Stock.     Trade Date:
February 12, 2020     Settlement and Delivery Date: February 14, 2020     Public
Offering Price: $20.00 per share of Series A Preferred Stock; $12,500,000 total
(assuming no exercise of the underwriters’ option to purchase additional shares
of Series A Preferred Stock).     Underwriting Discount: $1.60 per share;
$1,000,000 total (assuming no exercise of the underwriters’ option to purchase
additional shares of Series A Preferred Stock).     Maturity Date: Perpetual
(unless redeemed by Issuer on or after December 15, 2022 or in connection with a
change of control).     Dividend Rate: 9.375% per annum of the $25.00
liquidation preference per share (equivalent to $2.34375 per annum per share).

 



 



 

 

Dividend Payment Date: Dividends on the Series A Preferred Stock shall accrue
daily and be cumulative from, and including, the date of original issue and
shall be payable quarterly on every March 31, June 30, September 30 and December
31 (each such payment date, a “Dividend Payment Date,” and each such quarterly
period, a “Dividend Period”); provided that if any Dividend Payment Date is not
a Business Day, then the dividend which would otherwise have been payable on
that Dividend Payment Date may be paid on the next succeeding Business Day, and
no interest, additional dividends or other sums will accrue on the amount so
payable for the period from and after that Dividend Payment Date to that next
succeeding Business Day. The first dividend to be paid on the Series A Preferred
Stock to be sold in this offering is payable on March 31, 2020 in the amount of
$0.5850375 per share of Series A Preferred Stock to the persons who are the
holders of record of the Series A Preferred Stock at the close of business on
March 15, 2020.     Liquidation Preference: $25.00 per share of Series A
Preferred Stock, plus accumulated and unpaid dividends.     Optional Redemption
Date: On and after December 15, 2022, for cash at a redemption price of $25.00
per share of Series A Preferred Stock, plus any accumulated and unpaid dividends
thereon to, but not including, the date fixed for redemption.     Special
Optional Redemption: Upon the occurrence of a Change of Control, the Issuer may,
at its option, upon not less than thirty (30) days nor more than sixty (60)
days’ written notice, redeem the Series A Preferred Stock, in whole or in part,
within one hundred twenty (120) days after the first date on which such Change
of Control occurred, for cash at a redemption price of $25.00 per share, plus
any accumulated and unpaid dividends thereon to, but not including, the date
fixed for redemption. If, prior to the Change of Control Conversion Date, the
Issuer provided notice of its election to redeem some or all of the shares of
Series A Preferred Stock (whether pursuant to the Issuer’s optional redemption
right described above or this special optional redemption right), the holders of
shares of Series A Preferred Stock will not have the Change of Control
Conversion Right with respect to the shares called for redemption. If the Issuer
elects to redeem any shares of the Series A Preferred Stock as described in this
paragraph, it may use any available cash to pay the redemption price.

 





 

  

Limited Conversion Rights Upon a Change of Control:

Upon the occurrence of a Change of Control, each holder of shares of Series A
Preferred Stock will have the right (unless, prior to the Change of Control
Conversion Date, the Issuer has provided or provides irrevocable notice of its
election to redeem the Series A Preferred Stock, in which case such holder will
only have the right with respect to the shares of Series A Preferred Stock not
called for redemption (unless the Issuer defaults in the payment of the
redemption price and accumulated and unpaid dividends in which case such holder
will again have a conversion right with respect to the shares of Series A
Preferred Stock subject to such default in payment)) to convert some or all of
the shares of Series A Preferred Stock held by such holder on the Change of
Control Conversion Date into a number of shares of the Issuer’s common stock per
share of Series A Preferred Stock, which is equal to the lesser of:

 

·     the quotient obtained by dividing (i) the sum of the $25.00 liquidation
preference per share of Series A Preferred Stock plus the amount of any
accumulated and unpaid dividends (whether or not declared) to, but not
including, the Change of Control Conversion Date (unless the Change of Control
Conversion Date is after a record date for a Series A Preferred Stock dividend
payment and prior to the corresponding Dividend Payment Date, in which case no
additional amount for such accumulated and unpaid dividend will be included in
this sum) by (ii) the Common Stock Price; and

 

·     13.05483 shares of common stock (the “Share Cap”), subject to certain
adjustments described in the prospectus supplement. The Share Cap was derived by
dividing the $25.00 liquidation preference by $1.915 (50% of the last sale price
of our common stock as reported on the NASDAQ on November 6, 2017). 

 

CUSIP/ISIN: 34960Q 208/US34960Q2084     Joint Book-Running Managers:

The Benchmark Company LLC

ThinkEquity, a division of Fordham Financial Management



  

The Issuer has filed a registration statement (including a base prospectus dated
July 23, 2019) and a preliminary prospectus supplement, dated January 27, 2020
with the SEC for the offering to which this communication relates. Before you
invest, you should read the prospectus in that registration statement and the
preliminary prospectus supplement and other documents the issuer has filed with
the SEC for more complete information about the issuer and this offering. You
may get these documents for free by visiting EDGAR on the SEC’s website at
www.sec.gov. Alternatively, the issuer, any underwriter or any dealer
participating in the offering will arrange to send you the prospectus and
related preliminary prospectus supplement if you request them from The Benchmark
Company LLC by calling 212-312-6700 or ThinkEquity, a division of Fordham
Financial Management, Inc. by calling 877-436-3673.

 





 



 

EXHIBIT A

 

FORM OF OPINION OF ALSTON & BIRD LLP

 

1.The Company and its Subsidiaries are corporations validly existing in good
standing under the laws of the State of Delaware.

 

2.The Company and its Subsidiaries are duly qualified to do business as a
foreign corporation in each jurisdiction in which the Company and its
Subsidiaries own any material property or conduct any material business or in
which the failure to be qualified as a foreign corporation would have a Material
Adverse Effect.

 

3.The Company has the corporate power to own, lease and operate its properties
and conduct its business as described in the Registration Statement, the Pricing
Disclosure Package and the Prospectus.

 

4.The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Underwriting Agreement has been duly
authorized by all necessary corporate action on the part of the Company.

 

5.The Shares, when issued and delivered by the Company in accordance with the
terms of the Underwriting Agreement against payment of the consideration set
forth therein, will be duly authorized, validly issued, fully paid and
nonassessable.

 

6.The issuance and sale of the Shares by the Company is not subject to
preemptive or other similar rights arising under the Amended & Restated
Certificate of Incorporation (the “Certificate of Incorporation”) or Second
Amended & Restated Bylaws (the “Bylaws”) of the Company or under any agreement
to which the Company is a party.

 

7.The execution, delivery and performance of the Underwriting Agreement by the
Company and the transactions contemplated thereby do not conflict with, or
result in any breach of, or constitute a default under (nor constitute an event
that with notice, lapse of time or both would constitute a breach of or default
under), (i) the Certificate of Incorporation or Bylaws of the Company, (ii) any
agreement to which the Company is a party or (iii) any applicable law or, to our
knowledge, any decree, judgment or order applicable to the Company (other than
state and foreign securities or blue sky laws, as to which we express no
opinion), except in the case of clauses (ii) and (iii) for such conflicts,
breaches or defaults, which individually or in the aggregate could not be
reasonably expected to have a Material Adverse Effect.

 

8.No approval, notice to, consent, authorization or order of any court or
governmental agency, body or official is required for, the execution and
delivery by the Company of the Underwriting Agreement or to issue and sell the
Shares, other than as may be required under the Securities Act, the Exchange
Act, blue sky laws of any state, the rules of listing on the Nasdaq Capital
Market or the rules and regulations of the Financial Industry Regulatory
Authority.

 

9.To our knowledge, except as described in the Registration Statement, Pricing
Disclosure Package and the Prospectus, there are no persons with registration
rights or other similar rights to have any securities of the Company registered
pursuant to the Registration Statement.

 





 

 

10.The Registration Statement, as of the date it became effective under the
Securities Act and as of the date hereof, the Pricing Disclosure Package, as of
its date and the date hereof, and the Prospectus, as of its date and the date
hereof (in each case other than the financial statements and schedules and other
financial data included or incorporated by reference therein, as to which we
express no opinion), complied as to form in all material respects with the
requirements of the Securities Act and the rules and regulations of the
Commission promulgated thereunder.

 

11.The Registration Statement has become effective under the Securities Act and,
to our knowledge, no stop order suspending the effectiveness of the Registration
Statement has been issued under the Securities Act and no proceedings for that
purpose have been instituted or are pending or threatened by the Commission. The
Prospectus has been filed in the manner and within the time period required by
Rule 424(b) under the Securities Act.

 

12.The Company is not an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended, (the “1940 Act”) or a company
“controlled” by an “investment company” within the meaning of the 1940 Act.

 

13.The statements under the captions “Description of Series A Preferred Stock,”
and “Material U.S. Federal Income Tax Considerations” in the Preliminary
Prospectus, Pricing Disclosure Package and the Prospectus insofar as such
statements purport to summarize certain provisions of documents and legal
matters referred to therein and reviewed by us as described above, fairly
summarize such provisions and legal matters in all material respects, subject to
the qualifications and assumptions stated therein.

 

In addition, we participated in conferences with officers and other
representatives of the Company, representatives of independent public
accountants for the Company at which the contents of the Registration Statement,
Pricing Disclosure Package and the Prospectus (including any of the Company’s
reports that have been filed with the Commission and are incorporated by
reference in the Registration Statement (the “Incorporated Documents”) and
related matters were discussed, and although we are not passing upon, and do not
assume any responsibility for, the accuracy, completeness or fairness of the
statements contained or incorporated by reference in the Registration Statement,
Pricing Disclosure Package and the Prospectus (except as and to the extent set
forth in Paragraph 12 above) and have not made any independent check or
verification thereof, during the course of such participation, nothing has come
to our attention that leads us to believe (i) that the Registration Statement,
as of its most recent effective date, contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, (ii) the Pricing
Disclosure Package (including the Incorporated Documents), as of 5:00 p.m., New
York city time, on February 11, 2020 (which you have informed us is a time prior
to the time of the first sale of the Firm Shares by any Underwriter), insofar as
relating to the offering of the Shares, contained an untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or (iii) that the Prospectus (including the Incorporated
Documents), as of its date and as of the date hereof, included or includes an
untrue statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (it being understood
that we express no belief with respect to the financial statements, financial
schedules and other financial data included or incorporated by reference in, or
excluded from, the Registration Statement, Pricing Disclosure Package or the
Prospectus).

 





 